Case 3:21-cv-10575-RHC-RSW ECF No. 4, PageID.733 Filed 04/01/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

Emily Evans and Melanie Welch,

       Plaintiffs,

vs.                                                            Civil Action No.: 3:21-cv-10575
                                                               Hon. Robert Cleland

The City of Ann Arbor, James Worthington, in his official
and individual capacities, Craig Strong, in his official and
individual capacities, Meadowlark Builders LLC, Douglas
Selby, Kirk Brandon, Dave Anderson, Harry Ramsden, Tina
Roperti, Michigan Quality Electric, Derek Tuck, David
Giles, Rob McCrum, Arbor Insulation, Meadowlark Energy,
Robert Patterson, Matthew Krichbaum, in his official and
individual capacities, Property Management Specialists,
Inc., Howard and Howard Attorneys, PLLC, Brandon J.
Wilson, Esq., Judge Timothy Connors, in his official
capacity only, and the Hon. Carol Kuhnke,
Chief Judge of the Washtenaw County Circuit
Court, in her official capacity only,

Defendants, Jointly and Severally.
                                                                                         /
Marc M. Susselman (P29481)
Attorney at Law 43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com
Attorney for Plaintiffs
                                                                                         /

                       WAIVER OF THE SERVICE OF SUMMONS

 To:    Marc M. Susselman
        Attorney for Plaintiffs

        I have received your request to waive service of a summons in this action along with a

copy of the Complaint, Index of Exhibits, and the Exhibits, and two copies of this waive form.

        I agree on behalf of Defendants City of Ann Arbor, James Worthington, and Craig

Strong to save the expense of serving a summons and complaint in this case.

                                               1
Case 3:21-cv-10575-RHC-RSW ECF No. 4, PageID.734 Filed 04/01/21 Page 2 of 3




        I understand that I, or the entity I represent, will keep all defenses or objections to the

lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any objections to

the absence of a summons or service.

        I also understand that I, or the entity I represent, must file and serve an answer or a

motion under Rule 12 within 60 days for March 17, 2021, the date when this request was sent. If

I fail to do so, a default judgment will be entered against me or the entity I represent.



                                                       Timothy S. Wilhelm (P67675)
                                                       OFFICE OF THE CITY ATTORNEY
                                                       301 E. Huron St, 3rd Floor
                                                       P.O. Box 8647
                                                       Ann Arbor, MI 48107-8647
                                                       (734) 794-6170
                                                       twilhelm@a2gov.org
Dated: March 31, 2021



      DUTY TO AVOID UNNECESSARY EXPENSES OF SERVING A SUMMONS

       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in

saving unnecessary expense of serving a summons and complaint. A defendant who is located in

the United States and who fails to return a signed waiver of service requested by a plaintiff located

in the United States will be required to pay the expenses of service, unless the defendant shows

good cause for the failure.

       “Good cause” does not include a belief that the lawsuit is groundless, or that it has been

brought in an improper venue, or that the court has no jurisdiction over this matter or over the

defendant or the defendant’s property.

       If the waiver is signed and returned, you can still make these and other defenses and

objections, but you cannot object to the absence of a summons or of service.

                                                  2
Case 3:21-cv-10575-RHC-RSW ECF No. 4, PageID.735 Filed 04/01/21 Page 3 of 3




          If you waive service, then you must, within the time specified on the waiver form, serve an

answer or a motion under Rule 12 on the plaintiff and file a copy with the court By signing and

returning the waiver form, you are allowed more time to respond than if a summons had been

served.




                                                   3
